EXHIBIT Interactive Intelligence Announces Preliminary 2009 Second Quarter Results Final financial results to be reported July 30, 2009 INDIANAPOLIS, July 13, 2009 – Interactive Intelligence (Nasdaq: ININ), a global provider of unified IP business communications solutions, has announced preliminary results for its second quarter ended June 30, 2009. The company expects to report total revenues between $32.0 million and $34.0 million, net income on a non-GAAP* basis between $4.0 million and $4.7 million, and diluted earnings per share (EPS) on a non-GAAP basis between $0.22 and $0.26. The company expects to report GAAP net income between $1.8 million and $2.5 million and EPS between $0.10 and $0.14. These preliminary results include gains from foreign currency of approximately $500,000. Non-GAAP net income and EPS differ from GAAP net income and EPS due to stock-based compensation expense of approximately $725,000, or EPS of $0.04, and non-cash income tax expense of approximately $1.5 million, or EPS of “We saw growth in the quarter in both product and services revenues,” said Interactive Intelligence founder and CEO, Dr. Donald E. Brown. “We received three orders over $1 million, including two from new customers, and another nine orders over $250,000 each. We were pleased to see such customer demand in an environment that continues to be very competitive and filled with economic uncertainty.” The company has not completed preparation of its financial statements for the quarter ended June 30, 2009. These preliminary results may be subject to adjustments and could change materially. Interactive Intelligence plans to release final second quarter financial results July 30 at 4:00 p.m. EDT and will host a conference call July 30 at 4:30 p.m. EDT, featuring the company’s president and CEO, Dr. Donald E. Brown, and its CFO, Stephen R. Head. A live Q&A session will follow opening remarks. To access the teleconference, please dial 1.877.545.1490 at least five minutes prior to the start of the call. Ask for the teleconference by the following name: "Interactive Intelligence second quarter earnings call." The teleconference will also be broadcast live on the company's investor relations' page at http://investors.inin.com.
